Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in the claims than the abstract idea itself. These Claims are directed to an abstract idea, which have been found ineligible by judicial exception under Supreme Court Cases including Alice Corp. v. CLS Bank International, 573 U.S., 134 S. Ct. 2368 (2014)[hereinafter “Alice Corp.”] and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 56/826 U. S. (2012) [hereinafter “Mayo”].  The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as addressed below. 
 
Eligibility Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
Applied to the present application, under step 1 of the Guidance analysis, the Claims belong to the statutory class of a machine (apparatus of Claims 1-16) and a process (method of Claims 16-20).
 
Eligibility Step 2a: Whether a Claim is Directed to a Judicial Exception (MPEP 2106.04).
Step 2a is two prong analysis:
(1) Prong One Asks:  Does the claim recite an abstract idea?
Claims 1-20 recite an abstract idea that is subject to a judicial exception.  Claims 1-20 pertain to a judicial exception such as explained in MPEP 2106.04(a)(2) Concepts The Courts Have Identified As Abstract Ideas.  In Applicant’s case the following judicial exception is applied.
 
MPEP 2106.04(a)(2)(III) "AN IDEA 'OF ITSELF'"
This exclusion has recently been reaffirmed by the Supreme Court in the Alice Corp. decision.  Recent Federal Circuit cases have further found that collecting information, analyzing it, and displaying certain results of the collection and analysis are directed to a composite of abstract ideas under step 2A of the guidance (Part/Step 1 of the Mayo test). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas--the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). In Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 119 U.S.P.Q.2d (BNA) 1739 (Fed. Cir. 2016), the Federal Circuit explained that concepts of collecting and analyzing information fall within the "realm of abstract ideas" because information is intangible.
 
Independent Claims 1 & 16 recite the apparatus and process for determining, based at least on an analysis of the first transfer function whether one or more defects are present in the railroad track.  The claims recite a concrete elements of a first and second sensor on a rail car wheel and a controller to perform determinations of the condition of a railroad track.  The elements are cited as established elements performing their generic function in support the abstract determination with no specific machine or arrangement of elements beyond collecting and organizing information used in the abstract concept. 
Independent Claim 1 is an apparatus claim reciting the abstract steps of:
detecting a first signal, the first signal corresponding to a first response of a railroad track (collecting data for use in comparison and mathematical correlation and computation).
detecting a second signal, the second signal corresponding to a second response of a railroad track (collecting data for use in comparison and mathematical correlation and computation).
generating, based at least on the first signal and the second signal, a first transfer function associated with a first portion of the railroad track between the first location and the second location, the first transfer function corresponding to a third response of the railroad track at the second location to stimuli applied at the first location (collecting and organizing data using comparison and mathematical correlation and computation).
determining, based at least on an analysis of the first transfer function, whether one or more defects are present in the railroad track (collecting and organizing data using comparison and mathematical correlation and computation).
 
Independent Claim 16 is a method claim reciting the abstract steps of:
detecting a first signal, the first signal corresponding to a first response of a railroad track (collecting data for use in comparison and mathematical correlation and computation).
detecting a second signal, the second signal corresponding to a second response of a railroad track (collecting data for use in comparison and mathematical correlation and computation).
generating, based at least on the first signal and the second signal, a first transfer function associated with a first portion of the railroad track between the first location and the second location, the first transfer function corresponding to a third response of the railroad track at the second location to stimuli applied at the first location (collecting and organizing data using comparison and mathematical correlation and computation).
determining, based at least on an analysis of the first transfer function, whether one or more defects are present in the railroad track (collecting and organizing data using comparison and mathematical correlation and computation).
 
 
Dependent Claims 2-15 & 17-20 when analyzed together with their base claims are held to be patent ineligible under 35 U.S.C. 101, because the additional recited limitations fails to establish the claims are not directed to an abstract idea without significantly more than the abstract idea itself. 
 
Claims 2-10, 12-14 & 17-20.   Further adds to the abstract concept of the base claims by providing the detailed mathematical organization, comparison and analysis of transfer functions generated from the monitored signals. 
 
Dependent Claim 11.  Adds a generic third sensor to collect signal data across an additional span of the monitored railroad rail. The added element is not presented with any additional structure or function other than to collect, organize, and analyze additional information for the abstract determination.
 
Dependent Claim 15.  Adds the function of the generic first sensor and second sensor to measure the response of the railroad track without making physical contact with the railroad track. The added function further facilitates monitoring the condition of a railroad track by collecting signal data from the railroad track without contacting the track and using the data for the abstract determination.
 
 
With regard to the instant case the following similar cases to Applicant’s claimed invention are also directed to organizing, collecting, monitoring, comparing and analyzing data:
monitoring a power grid with generic sensors to determine a health status of the grid.  Ruled as collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351, 119 USPQ2d 1739, 1739 (Fed. Cir. 2016);
organizing information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350-51, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014);
collecting, displaying, and manipulating data, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1947 (Fed. Cir. 2017); 
 
And the additional non-precedential case cited in the Subject Matter Eligibility Guidance of court decisions dated March 14, 2018.
·       collecting, organizing and analyzing sensor data, TDE Petroleum Data Solutions v. AKM Enterprise, 555 Fed. Appx. 950 (Fed. Cir. 2016).
 
 
(2) Prong Two Asks: Does the claim recite additional elements that integrate the judicial exception into a practical application?
 
Independent Claims 1 &16 do not recite additional elements that integrate the judicial exception into practical application.  The controller and monitoring sensors are cited at their highest level of established tools to perform their generic functions in support of the abstract concepts of data collection and mathematical correlation. There is no improvement to the functioning of a controller or a sensor or to another technology without reference to what is well-understood, routine, conventional activity.  The location of the sensors and the controller are not presented in any particular arrangement beyond positioning to monitor a railroad track. The first and second sensors on a rail car wheel and the controller performing the abstract determination are known, established elements in the non-destructive structural monitoring of an object.  In the reference of Pagano US 4174636 which cites three sensors (Fig. 1: 112, 114 and 116) mounted on a wheel (Fig. 1:  leading wheel 20) to provide a determination of a defect in a railroad track (Fig. 1: M) and a controller (Fig. 1: 106 processing means for determining height based on measurement signal to control 104) for determining the abstract determination.  
 
Dependent Claims 2-15 & 17-20
Merely provide mathematical organizing and analyzing steps in support of the abstract determination.  The additional sensor of Claim 11 repeats the data collection function over an additional span of the railroad track.  Claim 15 adds additional function to the first and second sensor that cite elements that are not substantial beyond the intended use of the device and process with no improvement to their generic use. There is no improvement to the functioning of a sensor or a controller or their components or to another technology without reference to what is well-understood, routine, conventional activity.
 
Eligibility Step 2B: Whether a Claim Amounts to Significantly More (MPEP 2106.05)
The Claims when analyzed as a whole do not recite elements "significantly more" than just the abstract idea itself, and are comparable to items discussed in the cases mentioned above or are well-understood, routine, and conventional within the relevant art without providing elements or steps directed to the following guidance of significantly more,
 
Claims 1-20 as a whole do not confine the claims to a particular useful application of the abstract idea, the claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea (see MPEP 2105.05(II)).

Examiner note:  To overcome the 101 rejection a particular machine should be recited.  A structural arrangement to consider is provided in specification para. 0034:  “to maximize the sensitivity, the first sensor 150A and/or the second sensor 150B may be oriented, in accordance to Snell's law, at a certain angle (e.g., approximately 6 degrees) from a vertical axis of the track 140”. An arrangement of two sensors on one attachment connected to a rail car wheel and angled from the vertical axis of the track is a particular machine.

Specification Objection
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Acoustic Railroad Track Inspection Using Angled Rail Car Wheel Sensors with Signals Processed Using Transfer Function and Statistical Analyst”. Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 & 16 recite the limitations “detect a first signal, the first signal corresponding to a first response of a railroad track, at a first location on the railroad track, to a motion of a rail car wheel on the railroad track” and “detect the second signal corresponding to a second response of the railroad track, at a second location on the railroad track, to the motion of the rail car wheel on the railroad track”, which are unclear as to what the claimed requirements are for  first and second signal detected by the first and second sensor.  The signal corresponding to a response of a railroad track to the motion of the rail car wheel on the railroad track is not clear as the only parameter given is motion of the rail car wheel on the railroad.  Looking at the specification the requirement is to vibration but the claim language is to movement of the rail car  [0030 track including, for example, acoustic waves, ultrasonic waves, and/or the like, that have a much lower frequency (e.g., approximately 100 kilohertz (kHz)) than waves that are actively induced by ultrasonic transducers. As such, unlike conventional techniques for track inspection (e.g., rolling search units) that rely on high frequency ultrasonic waves, passive track inspection may be capable of detecting defects obscured by surface discontinuities]. 

Claims 1 & 16 recite the limitation “a first transfer function associated with a first portion of the railroad track between the first location and the second location, the first transfer function corresponding to a third response of the railroad track at the second location to stimuli applied at the first location” where a response of the railroad track… to stimuli” is undefined.  The term “stimuli” is not previously cited.  The term may refer to the motion of a rail car at a first location creating a vibration  “stimuli” at the second location. It seems the stimuli is inducing a vibration response [0030] into the railroad track is the stimuli without any distinct statement as to what structure is required to provide the stimuli.

All dependent claims are rejected for their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-4 & 6-9 & 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over 
Pagano (US 4174636; “Pagano”) in view of 
Mazilu (“Mazilu, Traian. (2013). AN ANALYSIS OF THE INTERACTION BETWEEN TWO WHEELS AND A DISCRETELY SUPPORTED RAIL. Annals of Faculty Engineering Hunedoara – International Journal of Engineering”)and in further view of 
Mazilu2007 (Mazilu, Traianin, Green's functions for analysis of dynamic response of wheel/rail to vertical excitation. Journal of Sound and Vibration. 306. 31-58. 10.1016/j.jsv.2007.05.037.  (Year: 2007)).
 
Claim 1. Pagano discloses an apparatus (Fig. 1), comprising: a first sensor (Fig. 1:  angled 100 and vertical 108 on lead wheel 20) configured to at least detect a first signal, the first signal corresponding to a first response of a railroad track [Col. 2 lines 59-67: detect the horizontal component of detail fractures as described below. It is to be noted that these zero degree transducers 108 and 110], at a first location on the railroad track (Fig. 1: span of sensor 108), to a motion of a rail car wheel [Col. 2 lines 59-67 Arranged for rolling contact along the upper surface 13 of rail head 12 are a leading test wheel 20 and a trailing test wheel 22. The wheels 20 and 22 rotate about fixed shafts 24 and 26 secured respectively to support arms 28 and 30 which are spring loaded downward by conventional means upon a carriage (not shown) which propels the wheels along the length of test material M] on the railroad track (Fig. 1: Track M with rail head 12); a second sensor (Fig. 1: vertical 110 and angled 102 on wheel 22) configured to at least detect a second signal (Fig. 1: span of sensor 110), the second signal (Fig. 1: span of sensor 110),  corresponding to a second response (Fig. 1: span of sensor 110 second span response),  of the railroad track (Fig. 1: Track M with rail head 12), at a second location on the railroad track (Fig. 1: span of sensor 110 second span response), to the motion [0023] of the rail car wheel (Fig. 1: wheel 22 with sensors 102 & 110) on the railroad track (Fig. 1: Track M with rail head 12) : determine, whether one or more defects are present in the structure  [Col. 4 lines 12-30: The received signal amplitude is monitored and if any defects lie in the path of the ultrasonic beam in the test material, a corresponding drop in amplitude would be detected. This arrangement is ideally suited for the inspection of welds in welded rails since the response is dependent less on defect orientation than on defect size] and a controller (Fig. 1: 106 processing means for determining height based on measurement signal to control 104) configured to at least: generate, based at least on the first signal and the second signal [Col 5 lines 1-10:  The thickness measurement means 106 measures this rail height "t", and the servo control 104 then automatically adjusts the spacing "d" in accordance with the height of the rail line being tested].
Pagano does not explicitly disclose:

generate, based at least on the first signal and the second signal a first transfer function associated with a first portion of the structure between the first location and the second location, the first transfer function corresponding to a third response of the railroad track at the second location, to stimuli applied at the first location; and
determine based at least on an analysis of the first transfer function, whether one or more defects are present in the structure. 

With regard to 1) Mazilu teaches a modeling analysis of the interaction between two wheels and a rail (ballasted track) due to the small-scale undulation of the rail rolling surface. To this end, a new model of the periodic support of the rail that improves the prediction of the rail response for both low and high frequencies is used. It is shown the fact that the vibrations of the two wheels are coupled due to the bending waves which travel along the rail between them [Abstract].  

Mazilu further teaches generating, based at least on the first signal (Equation 2 for i1) and the second signal (Equation 2 for i2)  a first transfer function  (Equation 7 w1)  associated with a first portion of the rail track between the first location (wheel at Z1(t)) and the second location (wheel at Z2(t)), the first transfer function (Equation 7w1)  corresponding to a third response (Equation 17 contact force) of the railroad track at the second location  (Z2(t)), to stimuli applied at the first location (Z1(t)) [Page 190:  The Green’s function of the rail G(x, ξ) gives the rail response in the x section caused by a unit harmonic force by a particular angular ω frequency, occurring in the ξ rail’s section. Actually, this function is the rail’s receptance and it is represented by a complex number].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Mazilu’s determination of impulse and rail displacement processing using a breakout of Green’s function as processing to use with Pagano’s acoustic measurements because creating a model of the force profiles of the rail car wheels on various tracks increases the accuracy in maintaining a rail accurate force functions for early detection of problems in the rail tracks [Mazilu Introduction].

With regard to 2) Mazilu2007 teaches the issue of the wheel–rail vibration system may be solved by frequency-domain analysis and time-domain analysis. Frequency-domain analysis uses a mathematical transformation which aims to find harmonic solutions for the complicated motion equations [introduction]. Mazilu2007 further teaches determine based at least on an analysis of the first transfer function (equation 40), whether one or more defects are present in the structure [Page 50:  Section 5.2.2 Rail corrugation is a specific rail defect consisting in the occurrence of certain waves on the rolling surface of the rail. The defect has many shapes but the rail corrugation of short wavelength, typically of 30–100 mm is the most dangerous one. Next, the case of a perfect round wheel which traverses a rail with a sinusoidal corrugation is presented. When rolling on a sinusoidal corrugated rail] associated with a defect-free railroad track [Section 5.2.2], and wherein the one or more defects [Section 5.2.2:  rail corrugation] are determined to be present in the railroad track [Section 5.2.2: Rail corrugation is a specific rail defect consisting in the occurrence of certain waves on the rolling surface of the rail]  based at least on one or more differences (Fig. 23: displacement and contact force) between the first transfer function and the baseline transfer function [Section 5.2.2: frequency equal to the ratio between the wheel’s speed and the roughness’ wavelength. The result is an amplitude-modulated vibration] and the analysis of the first transfer function (Equation 8: Green functions is the Green functions’ vector).

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Mazilu2007’s transfer function and comparative analysis to defect-free railroad tracks as a process of analysis to perform on Pagano’s measurement signals because the transfer functions solves a wheel–rail vibration system with time and frequency domain analysis by providing harmonic solutions for the complicated motion equations [Mazilu2007 Introduction].   

Claim 16.  Pagano discloses a method, comprising: detecting, by a first sensor (Fig. 1:  angled 100 and vertical 108 on lead wheel 20) configured to at least detect a first signal, the first signal corresponding to a first response of a railroad track [0024: detect the horizontal component of detail fractures as described below. It is to be noted that these zero degree transducers 108 and 110], at a first location on the railroad track (Fig. 1: span of sensor 108), to a motion of a rail car wheel [0023:  Arranged for rolling contact along the upper surface 13 of rail head 12 are a leading test wheel 20 and a trailing test wheel 22. The wheels 20 and 22 rotate about fixed shafts 24 and 26 secured respectively to support arms 28 and 30 which are spring loaded downward by conventional means upon a carriage (not shown) which propels the wheels along the length of test material M] on the railroad track (Fig. 1: Track M with rail head 12); detecting, by a second sensor (Fig. 1: vertical 110 and angled 102 on wheel 22), a second signal (Fig. 1: span of sensor 110), the second signal corresponding to a second response (Fig. 1: span of sensor 110 second span response), of the railroad track (Fig. 1: Track M with rail head 12), at a second location on the railroad track (Fig. 1: span of sensor 110 second span response), to the motion [0023] of the rail car wheel  (Fig. 1: wheel 22 with sensors 102 & 110) on the railroad track (Fig. 1: Track M with rail head 12); determining, based at least on an analysis of the first transfer function (Fig. 23: displacement and contact force), whether one or more defects are present in the railroad track [Col. 4 lines 12-30: The received signal amplitude is monitored and if any defects lie in the path of the ultrasonic beam in the test material, a corresponding drop in amplitude would be detected. This arrangement is ideally suited for the inspection of welds in welded rails since the response is dependent less on defect orientation than on defect size].  
Pagano does not explicitly disclose:

generate, based at least on the first signal and the second signal a first transfer function associated with a first portion of the structure between the first location and the second location, the first transfer function corresponding to a third response of the railroad track at the second location, to stimuli applied at the first location; and
determine based at least on an analysis of the first transfer function, whether one or more defects are present in the structure. 

With regard to 1) Mazilu teaches a modeling analysis of the interaction between two wheels and a rail (ballasted track) due to the small-scale undulation of the rail rolling surface. To this end, a new model of the periodic support of the rail that improves the prediction of the rail response for both low and high frequencies is used. It is shown the fact that the vibrations of the two wheels are coupled due to the bending waves which travel along the rail between them [Abstract]. Mazilu further teaches generating, based at least on the first signal (Equation 2 for i1) and the second signal (Equation 2 for i2)  a first transfer function  (Equation 7 w1)  associated with a first portion of the rail track between the first location (wheel at Z1(t)) and the second location (wheel at Z2(t)), the first transfer function (Equation 7w1)  corresponding to a third response (Equation 17 contact force) of the railroad track at the second location  (Z2(t)), to stimuli applied at the first location (Z1(t)) [Page 190:  The Green’s function of the rail G(x, ξ) gives the rail response in the x section caused by a unit harmonic force by a particular angular ω frequency, occurring in the ξ rail’s section. Actually, this function is the rail’s receptance and it is represented by a complex number].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Mazilu’s determination of impulse and rail displacement processing using a breakout of Green’s function as processing to use with Pagano’s acoustic measurements because creating a model of the force profiles of the rail car wheels on various tracks increases the accuracy in maintaining a rail accurate force functions for early detection of problems in the rail tracks [Mazilu Introduction].

With regard to 2) Mazilu2007 teaches the issue of the wheel–rail vibration system may be solved by frequency-domain analysis and time-domain analysis. Frequency-domain analysis uses a mathematical transformation which aims to find harmonic solutions for the complicated motion equations [introduction]. Mazilu2007 further teaches determine based at least on an analysis of the first transfer function (Equation 40), whether one or more defects are present in the structure [Page 50:  Section 5.2.2 Rail corrugation is a specific rail defect consisting in the occurrence of certain waves on the rolling surface of the rail. The defect has many shapes but the rail corrugation of short wavelength, typically of 30–100 mm is the most dangerous one. Next, the case of a perfect round wheel which traverses a rail with a sinusoidal corrugation is presented. When rolling on a sinusoidal corrugated rail] associated with a defect-free railroad track [Section 5.2.2], and wherein the one or more defects [Section 5.2.2:  rail corrugation] are determined to be present in the railroad track [Section 5.2.2: Rail corrugation is a specific rail defect consisting in the occurrence of certain waves on the rolling surface of the rail]  based at least on one or more differences (Fig. 23: displacement and contact force) between the first transfer function (Equation 40), and the baseline transfer function [Section 5.2.2: frequency equal to the ratio between the wheel’s speed and the roughness’ wavelength. The result is an amplitude-modulated vibration] and the analysis of the first transfer function (Equation 8: Green functions is the Green functions’ vector).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Mazilu2007’s transfer function and comparative analysis to defect-free railroad tracks as a process of analysis to perform on Pagano’s measurement signals because the transfer functions solves a wheel–rail vibration system with time and frequency domain analysis by providing harmonic solutions for the complicated motion equations [Mazilu2007 Introduction].   

Claims 2 & 17. Dependent on the respective apparatus of claim 1 and the method of claim 16.  Pagano does not explicitly disclose:

the first signal comprises a product of a second transfer function associated with the rail car wheel, a third transfer function associated with the portion of the railroad track between the rail car wheel and the first location, and a fourth transfer function associated with the first sensor and/or the second sensor, and wherein the second signal comprises a product of the first transfer function, the second transfer function, the third transfer function, and the fourth transfer function. 
 
Mazilu further teaches the first signal (Equation 2: i1) comprises a product of a second transfer function (Equation  7 w2), associated with the rail car wheel (Wheel 22), a third transfer function (Equation 3 r1), associated with the portion of the railroad track between the rail car wheel and the first location (Equation 12 ∆Q1), and a fourth transfer function (Equation 5 z1) associated with the first sensor  (Equation 12 ∆Q1), and/or the second sensor (Equation 12 ∆Q2), and wherein the second signal (Equation 2: i2) comprises a product of the first transfer function (Equation 7: w1) the second transfer function (Equation 7 w2), the third transfer function (Equation 3 r1) and the fourth transfer function (Equation 5 z1). 
 
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Mazilu’s transfer functions that breakout the features of the measured signals to their components with Pagano’s measured signals because the breakout of the acoustic components of the signal improves the accuracy of the rail and wheel analysis by providing a details on the source of each acoustic component [Mazilu Introduction].

Claims 3 & 18.  Dependent on the apparatus of claim 1 and the method of claim 16.  Pagano discloses a controller (Fig. 1: 106 processing means for determining height based on measurement signal to control 104) Pagano does not explicitly disclose:

generating the first transfer function by at least processing the first signal and the second signal to remove the second transfer function, the third transfer function, and the fourth transfer function.


Mazilu teaches generating the first transfer function (Equation 7 w1) by at least processing the first signal (Equation 2 i1) and the second signal (Equation 2 i2)  to remove the second transfer function (Equation 7 w2), the third transfer function (Equation 3 r1), and the fourth transfer function (Equation 5 z1) the first signal (Equation 2: i1) comprises a product (Equation 15) of a second transfer function (Equation 7 w2), associated with the rail car wheel (Wheel 22), a third transfer function (Equation 3 r1), associated with the portion of the railroad track between the rail car wheel (wheel 20) and the first location (Equation 12 ∆Q1), and a fourth transfer function (Equation 5 z1) associated with the first sensor  (Equation 12 ∆Q1), and/or the second sensor (Equation 12 ∆Q1) [Page 190: The Green’s function of the rail G(x, ξ) gives the rail response in the x section caused by a unit harmonic force by a particular angular ω frequency, occurring in the ξ rail’s section. Actually, this function is the rail’s receptance and it is represented by a complex number. The Green’s function of the rail can be calculated following the similar method described in a previous paper].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Mazilu’s separation of vibration function outside of the vibrations on the rail track as a processing step for Pagano’s measured signals because eliminating spurious vibrations from adjacent structures improves the quality of the analysis for determining the condition of the rail  track based on the vibrations in the track.
Claims 4 & 19. Dependent on the apparatus of claim 3 and the method of claim 18. Pagano does not explicitly disclose:

the processing comprises determining a cross-correlation the first signal and the second signal, and normalizing the cross-correlation of the first signal and the second signal.

Mazilu2007 teaches the issue of the wheel–rail vibration system may be solved by frequency-domain analysis and time-domain analysis. Frequency-domain analysis uses a mathematical transformation which aims to find harmonic solutions for the complicated motion equations [introduction]. Mazilu2007 further teach the processing comprises determining a cross-correlation the first signal (Equation 2 i1) and the second signal (Equation 2 i2), and normalizing the cross-correlation of the first signal (Equation 2 i1) and the second signal (Equation 2 i2) [Section 5.1:  The wheel/rail system’s response is correlated with the receptances of the two bodies and contact elasticity (Fig. 14). At low frequencies (below 60 Hz), the wheel receptance is higher than the rail’s. At frequencies above 60 Hz, the ratio reverses. In this frequency range, the contact elasticity is much smaller than the rail receptance. Due to the dynamic absorber effect given by the sleepers, close to the rail’s anti-resonance frequency, the wheel and rail receptances are matching with the contact elasticity. Finally, in the pinned–pinned resonance/anti-resonance zone, the rail receptance is close to the contact elasticity].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Mazuli2007’s correlation of the contact elasticity of the wheel and track to frequency levels of the vibration as a processing step for analyzing Pagano’s measuring signals because correlating the elasticity to vibration frequency improves the quality of determining defects in the rail track by establishing normal vibration patterns through the spectrum of induced vibrations. 

Claims 6 & 7. Dependent on the apparatus of claim 1. Pagano discloses a controller (Fig. 1: 106 processing means for determining height based on measurement signal to control 104) Pagano does not explicitly disclose:

applying a Fast Fourier Transform to the first signal and/or the second signal in order to convert the first signal and/or the second signal from a time domain into a frequency domain and the controller is further configured to at least apply an Inverse Fast Fourier Transform to the first transfer function in order to convert the first transfer function from the frequency domain into the time domain.

Mazilu2007 teaches the issue of the wheel–rail vibration system may be solved by frequency-domain analysis and time-domain analysis. Frequency-domain analysis uses a mathematical transformation which aims to find harmonic solutions for the complicated motion equations [introduction]. Mazilu2007 further teaches applying a Fast Fourier Transform (Equation 11) to the first signal (Equation 2 i1) and/or the second signal (Equation 2 i2) in order to convert the first signal (Equation 2 i1) and/or the second signal (Equation 2 i2) from a time domain into a frequency domain [Page 34:  The Green functions for frequency-domain analysis have complex values and depend on the angular frequency marked here as o. These will be named as ‘the Green complex functions’. The Green functions for time-domain analysis are time dependent and have real values—these will be named as ‘real Green functions’. The complex Green functions are the Fourier transforms of the real Green functions] and applying an Inverse Fast Fourier Transform (Equations 12 &13) to the first transfer function in order to convert the first transfer function from the frequency domain into the time domain [Page 35:  Using the reverse Fourier transform and the complex track’s Green functions, the real Green functions for the track may be calculated].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Mazilu2007’s transfer function conversions using Fast Fourier Transforms and Inverse Fast Fourier Transforms to Pagano’s measurement signals because the transfer function transformations improves the vibration analysis by providing detail on  vertical excitation and details of the rail track to impulse force [Mazilu2007 Introduction].   

Claims 8 & 9. Dependent on the apparatus of claim 1. Pagano does not explicitly disclose:

the analysis of the first transfer function comprises comparing the first transfer function to a baseline transfer function associated with a defect-free railroad track, and wherein the one or more defects are determined to be present in the railroad track based at least on one or more differences between the first transfer function and the baseline transfer function.   the analysis of the first transfer function comprises: generating a feature vector that includes at least one feature associated with the first transfer function; and comparing the feature vector to a plurality of baseline feature vectors of transfer functions associated with defect-free railroad tracks, the comparison determining how much the first transfer function deviates from the transfer functions associated with the defect-free railroad tracks. 


Mazilu2007 teaches the issue of the wheel–rail vibration system may be solved by frequency-domain analysis and time-domain analysis. Frequency-domain analysis uses a mathematical transformation which aims to find harmonic solutions for the complicated motion equations [introduction]. Mazilu007 further teaches the analysis of the first transfer function (Equation 8 Green functions is the Green functions’ vector) comprises comparing the first transfer function (Equation 40) to a baseline transfer function [Page 50:  Section 5.2.2 Rail corrugation is a specific rail defect consisting in the occurrence of certain waves on the rolling surface of the rail. The defect has many shapes but the rail corrugation of short wavelength, typically of 30–100 mm is the most dangerous one. Next, the case of a perfect round wheel which traverses a rail with a sinusoidal corrugation is presented. When rolling on a sinusoidal corrugated rail] associated with a defect-free railroad track [Section 5.2.2], and wherein the one or more defects [Section 5.2.2:  rail corrugation] are determined to be present in the railroad track  [Page 50:  Section 5.2.2 Rail corrugation is a specific rail defect] based at least on one or more differences [Section 5.2.2], between the first transfer function (Equation 40) and the baseline transfer function [Section 5.2.2: frequency equal to the ratio between the wheel’s speed and the roughness’ wavelength. The result is an amplitude-modulated vibration] and the analysis of the first transfer function (Equation 8: Green functions is the Green functions’ vector) comprises: generating a feature vector  (Equations 8 & 40: Green functions is the Green functions’ vector of distance) that includes at least one feature [Section 3.2: distance to the rail track] associated with the first transfer function [Equation 29 displacement vector of the rail]; and comparing the feature vector to a plurality of baseline feature vectors of transfer functions associated with defect-free railroad tracks [Section 3.2:  two previous studies [22,23]. The damping is chosen to give a good fit to the test results [22]], the comparison determining how much the first transfer function deviates from the transfer functions associated with the defect-free railroad tracks [Section 3.2]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Mazilu2007’s transfer function and comparative analysis to defect-free railroad tracks as a process of analysis to perform on Pagano’s measurement signals because the transfer functions solves a wheel–rail vibration system with time and frequency domain analysis by providing harmonic solutions for the complicated motion equations [Mazilu2007 Introduction].   
Claims 11 & 12. Dependent on the apparatus of claim 1.  Pagano does not explicitly disclose:

a third sensor configured to at least detect a third signal, the third signal corresponding to a fourth response of the railroad track, at a third location on the railroad track, to the motion of the rail car wheel on the railroad track; and a fourth sensor configured to at least detect a fourth signal, the fourth signal corresponding to a fifth response of the railroad track, at a fourth location on the railroad track, to the motion of the rail car wheel on the railroad track and the controller is further configured to at least: generate, based at least on the third signal and the fourth signal, a second transfer function associated with a second portion of the railroad track between the third location and the fourth location, the second transfer function corresponding to a sixth response of the railroad track at the fourth location to stimuli applied at the third location; and determine, based at least on an analysis of the first transfer function and the second transfer function, whether the one or more defects are present in the railroad track.  
 

The claim replicates parts by adding a third sensor and repeats the processing steps for determining whether the one or more defects are present in the railroad track across a larger span.  The courts have held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP § 2144.04 (VI)(B). It would have been obvious to one of ordinary skill in the art wishing to make this modification at the time of the invention to try duplicating the sensor and processing steps of signals of the sensors of Claim 1 since there would be the least amount of experimentation. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007).  Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date to add the extra sensor and repeated processing over a larger span to Pagano’s two wheel sensor arrangement by making it a three wheel sensor arrangement because the expanded three wheel sensor monitoring improves the efficiency of testing the extensive length of a rail track by covering a larger area during each scan.
Claims 13 & 14. Dependent on the apparatus of claim 12. Pagano does not explicitly disclose:

the analysis comprises comparing the first transfer function and the second transfer function, and wherein the one or more defects are determined to be present in the railroad track based at least on a mismatch between the first transfer function and the second transfer function and the analysis comprises: generating a feature vector that includes at least one ratio of a feature associated with the first transfer function and a corresponding feature associated with the second transfer function; and comparing the feature vector to a plurality of baseline feature vectors of transfer functions associated with defect-free railroad tracks, the comparison determining how much the first transfer function and the second transfer function deviate from the transfer functions associated with the defect-free railroad tracks.


Mazilu2007 teaches the issue of the wheel–rail vibration system may be solved by frequency-domain analysis and time-domain analysis. Frequency-domain analysis uses a mathematical transformation which aims to find harmonic solutions for the complicated motion equations [introduction]. Mazilu007 further teaches the analysis comprises comparing the first transfer function (Page 40:  attenuation ratio with ratio of Green’s functions first transfer function on top) and the second transfer function (Page 40:  attenuation ratio with ratio of Green’s functions second transfer function on top), and wherein the one or more defects are determined to be present in the railroad track based at least on a mismatch between the first transfer function and the second transfer function and the analysis comprises (Page 40:  attenuation ratio with ratio of Green’s functions second transfer function on top); generating a feature vector [Page 40: attenuation] that includes at least one ratio [Page 40: attenuation] of a feature associated with the first transfer function (Page 40:  attenuation ratio with ratio of Green’s functions first transfer function on top) and a corresponding feature associated with the second transfer function (Page 40:  attenuation ratio with ratio of Green’s functions second transfer function on top); and comparing the feature vector [Page 40: attenuation]  to a plurality of baseline feature vectors of transfer functions associated with defect-free railroad tracks [Page 40: at k ¼ 3, 5, 7 span lengths when excited at mid span. The bending wave for pinned–pinned resonance frequencies has the best propagation. This aspect may be observed in Fig. 8, which presents the decay rates of vertical vibration along the rail for the first three resonance frequencies (95, 550 and 1075 Hz) and the force acting at mid span. The decay rate is about 6.5 dB/m at 95 Hz, 8.7 dB/m at 550 Hz and 1.3 dB/m at 1075 Hz], the comparison determining how much the first transfer function and the second transfer function deviate from the transfer functions associated with the defect-free railroad tracks [Page 40:  This decay rate was calculated from the attenuation in vibration level over a 9 span length from the excitation point divided by this distance. The predicted results match the experimental ones [22]].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Matizuli2007’s attenuation ratio’s using Green’s functions of a first and second transform as processing for analyzing Pagano’s measurement signals because determining attenuation ratios as the device moves along the rail track improves the accuracy of determining rail displacement using an undampened signal.

Claim 15. Dependent on the apparatus of claim 1.   Pagano further discloses the first sensor  (Fig. 1:  angled 100 and vertical 108 on lead wheel 20)  and/or the second sensor (Fig. 1: vertical 110 and angled 102 on wheel 22) configured comprise non-contact sensors [Col. 4 lines 58-67] capable of measuring the response of the railroad track (Fig. 1: Track M with rail head 12)  without making physical contact with the railroad track [Col. 6 lines 55-65:   As shown in FIG. 1, the transducers 100, 102, 108 and 110 are spaced along their emission paths from the refracting interface at the surface 13 of test material M by a distance which is substantially the near field distance of the ultrasonic beams emitted therefrom. This provides good coverage by the ultrasonic beams and accurate inspection of the test material].  

Claims 5 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pagano in view of Mazilu in further view of  Mazilu2007 further view of Barone (US 20070208841; “Barone”).

Claims 5 & 20. Dependent on the apparatus of claim 3 and the method of claim 18. Pagano does not explicitly disclose:

the processing comprises determining a deconvolution of the first signal and the second signal by at least computing a ratio between the first signal and the second signal.  

Barone teaches a train in which each node is associated with a respective wheel of a railroad car. The nodes are low-power devices that communicate using wireless communications according to a Zigbee protocol [Abstract].  Barone further teaches the processing (Fig. 1:  processor 16) comprises determining a deconvolution of the first signal and the second signal [0037:  bearing vibration and acoustics, in which vibrations of certain frequencies are indicative of various types of bearing defects] & [0192:  The ratio of the frequency of the cup defect frequency, cone defect frequency and roller defect frequency to the wheel rotation rate is determined based on formulae (1), (2) and (3) above, i.e., the ratios using the bearing geometries of the truck in question as defined above, according to the formulas] by at least computing a ratio between the first signal and the second signal [0194: The ratio of the frequency of the cup defect frequency, cone defect frequency and roller defect frequency to the wheel rotation rate is determined based on formulae (1), (2) and (3) above, i.e., the ratios using the bearing geometries of the truck in question as defined above, according to the formulas].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Barone’s analysis of signal data by ratio comparison based deconvolution and use the analysis with Pagano’s measurement date because the ratio comparison improves the analysis on of the monitored rail by providing comparative if the rotation rate of the associated wheel is consistent with the railcars moving together in the train [Barone 0026].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pagano in view of Mazilu in further view of Mazilu2007 further view of Di Scalea (US 20110238336; “Di Scalea”).

Claim 10. Dependent on the apparatus of claim 9. Pagano does not explicitly disclose:

the comparison comprises a principal component analysis, factor analysis, cluster analysis, linear discriminant analysis, mean-square-error analysis, Euclidean distance analysis, and/or a Mahalanobis distance analysis.
  
Di Scalea teaches radiation is applied is a rail of a rail-track and the defect to be detected is an internal crack in the rail [0063]. Di Scalea further teaches a comparison comprises a principal component analysis, factor analysis, cluster analysis, linear discriminant analysis, mean-square-error analysis, Euclidean distance analysis, and/or a Mahalanobis distance analysis [0065:  from the detected waves are arranged in a "feature vector." The "feature vector" is then statistically compared to a collection of "baseline vectors" representing a distribution of "normal" conditions of the rail through, for example, an outlier analysis, discordancy test or anomaly detection such as using a "Mahalanobis Squared Distance" procedure. If the metrics of the "Mahalanobis Distance" falls beyond a pre-determined threshold, the current "feature vector" is flagged as indicating a defected location; otherwise, it is flagged as indicating a defect-free location] and [0082: In some embodiments, other procedures/analyses that may be used to perform outlier analysis, discordancy test or anomaly detection include, for example, Principal Component Analysis, Factor Analysis, Cluster Analysis, Linear Discriminant Analysis, Mean-Square-Error analysis/computations, Euclidean Distance analysis, etc.].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Di Scalea’s statistical analysis of measured acoustic waves on a moving platform as analysis procedures for Pagano’s acoustic measurements  because the use of statistical-based analysis with various ultrasonic generation and detection techniques by improves the reliability of detection of defects (including transverse cracks), by minimizing false positive indications and by improving the speed of inspection to faster than 40 mph [0008 DiScalea].

Prior Art Considered but not Used in the Rejection

The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 20100307250 
Brignac; Jacques L. 
Overlapping ultrasonic transducers 
US 20170255824 
Miller; Bradford Wayne
Acoustic and optical scanning of rail tracks
US 20130312524  
Mian; Zahid F. et al.
Ultrasonic inspection of rail car wheel on track
US 20190161919  
Gilbert; David Henry
rail inspection sensors configured for capturing transducer data describing the rail and identifying suspected rail flaw.
US 8820166 
Wigh; Jeffrey B. et al.
detecting defects in a railway rail mounted on a test vehicle
US 6055862 
Martens; George D.
ultrasound prove (SA) provided at the vicinity of the rail, laterally offset, emitting an ultrasound beam to the side of the rail web
US 4662224 
Turbe; Jean-Pierre
a truck (4) capable of displacement on the track, and comprises at least two ultrasound emitter and/or receiver probes (V, O.sub.1, O.sub.2) emitting in different directions, applied against the rolling plane of the rail (1) and at least an ultrasound prove (SA) provided at the vicinity of the rail
US 5419196 
Havira; Robert M. 
ultrasonic rail flaw detection system and technique are described for the detection of flaws in the sides of rail heads
US 9950715
Lanza di Scalea; Francesco
air-coupled transducer, a first ultrasonic guided wave to cause the generated ultrasonic guided wave to propagate into a rail being tested for one or more defects,
JP 2001272380
SAKURAI KIKUICHI 
 non-contact non-invasive deterioration / life prediction technique for a social capital structure,
WO 2018087341  
SÖLLNER RONNY 
 a sensor arrangement with one or more sensors, one or more of which are optical sensors, and providing a passage for the vehicle during a relative movement between the vehicle and the sensor assembly. 
WO 9422008 
HAVIRA M et al.
an ultrasonic rail flaw detection apparatus includes an ultrasonic transducer (20) which is oriented, sized, and located so as to produce an ultrasonic beam (50) within a rail head (48).
US 20090282923  
HAVIRA R et al.
an ultrasonic rail flaw detection apparatus includes an ultrasonic transducer (20) which is oriented, sized, and located so as to produce an ultrasonic beam

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
 /ALEXANDER A MERCADO/ Primary Examiner, Art Unit 2856